Citation Nr: 1112749	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-17 940	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive lung disease.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's case was subsequently transferred to the Atlanta, Georgia RO.

Documents of record suggest that the claims here in question were previously disallowed in a November 1997 and January and March 1998 rating decisions.  However, the original claims folder has been misplaced.  There is nothing in the present, reconstructed file to show whether the Veteran received proper notice of the prior denial.  Nor is there anything in the current file to show what evidence, if any, was of record when the prior decision was entered.  As a result, it is not possible to ascertain whether finality has attached to the prior decision, or whether evidence received since the time of the prior decision can be properly considered "new and material."  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  Consequently, in order to afford the Veteran every advantage, and to ensure him full due process of law, the Board will consider the present claims de novo.  That is to say, the Board will consider the claims anew, as if they were original claims, without regard to any prior denials that may have been issued. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for obstructive lung disease.  She argues that her obstructive lung disease is due to environmental exposure to smoke while in service.  She contends that she was diagnosed with an allergy to tobacco smoke in 1980 and that she was thereafter directed to work in a smoky environment.  In this regard, the Board observes that to the extent she asserts service connection as due to in-service tobacco use, for claims filed after June 9, 1998, VA is prohibited from granting service connection for disability or death due to disease or injury attributable to the Veteran's use of tobacco products during service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2010).  Here, because she maintains that the in-service injury was due to tobacco use by someone other than herself, the prohibition set forth above does not appear to be applicable to her claim.

As to her bilateral hearing loss claim, the Veteran asserts that the disability is related to numerous ear infections and noise exposure in service.  

A September 1979 separation examination does not show hearing loss pursuant to 38 C.F.R. § 3.385.  In June 1980 the Veteran was diagnosed with hay fever and instructed to avoid cutting grass.  In August 1980 she was diagnosed with allergic rhinitis and instructed to avoid cutting grass and exposure to tobacco smoke.  In September 1981 she was diagnosed with allergic rhino-sinusitis and instructed to avoid cutting grass and exposure to tobacco smoke.  In January 1988 the Veteran reported the recent onset of asthma.  In February 1988 she had a pulmonary function test; computerized interpretation revealed a minimal obstructive defect.  However, the examination report shows that the interpretation was not valid unless confirmed by a physician.  In December 1988 she was diagnosed with eustacian tube dysfunction.  In February 1992 she was diagnosed with ear ache and in May 1992 she was diagnosed with external otitis.  In August 1992 the Veteran was diagnosed with an ear infection and in October 1992 impaction of cerumen and otitis media.  After examination in August 1994 she was not noted to have any hearing loss pursuant to 38 C.F.R. § 3.385 or any respiratory disorders. 

The Board notes that the Veteran's post-service treatment records reveal ear infection, allergic rhinitis, history of asthma, and an indication of multiple audiology tests.

The Board notes that in a Statement of the Case, dated in December 2009, the evidence of record was noted to include VA examination reports from the Dublin VA Medical Center, dated in May 2006 and October 2007; treatment records from the Central Georgia Professional Hearing and Services, dated in July 2006 and October 2007; and VA treatment records from the Dublin VA Medical Center and the Augusta VA Medical Center, dated from August 2001 to March 2009.  The claims file does not reveal examination reports from the Dublin VA Medical Center, dated in May 2006 and October 2007; a single VA outpatient treatment note, dated in March 2009; and treatment note from ENT Surgical Associates of Center Georgia, P.C., dated in June 2009.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  The claims file reveals that VA medical examination reports, VA treatment records and identified private treatment records have not been associated with the claims file; thus VA must attempt to associate these records with the claims file.

As noted above, the service treatment records reveal that the Veteran was treated on multiple occasions for ear infections and an unconfirmed pulmonary function test performed in service showed a minimal obstructive defect.  The post service treatment records reveal that the Veteran has been treated for an ear infection and has been noted to have a history of asthma.  However, review of the claims file does not reveal that any report of VA examination has been associated.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As such, the Board finds that the Veteran must be afforded a VA medical examination regarding the etiology of any obstructive pulmonary disorder and/or bilateral hearing loss found to be present.

Lastly, in an undated statement associated with the claims file, addressed to the attention of the Veteran Service Center Manager, it was noted that the claims folder was found at the RMC, Station 376, and that a rebuilt file was established at another RO.  The statement requested that the folders be consolidated.  However, a hand written note at the bottom of the statement indicated that no rebuilt folder was found.  In light of the incomplete nature of the claims file, additional attempts should be made to ensure that the Veteran's entire claims file, including any rebuilt or temporary files, are associated with this claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical records pertaining to the Veteran, including those at the Dublin VA Medical Center and the Augusta VA Medical Center.

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from Central Georgia Professional Hearing and Services and ENT Surgical Associates of Central Georgia, P.C.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, arrange for the Veteran to undergo appropriate VA examination(s) to determine the nature, extent, onset and etiology of any obstructive lung disease and/or bilateral hearing loss found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any obstructive lung disease and/or bilateral hearing loss found to be present is related to or had its onset during service, and particularly, to her in service ear infections and allergies.  The rationale for all opinions expressed should be provided in a legible report.  

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

